 8:13-cr-00043-JMG-FG3 Doc # 862 Filed: 03/05/21 Page 1 of 2 - Page ID # 3747




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           8:13-CR-43

vs.
                                                         ORDER
ROBYN RENEA HAMILTON,

                  Defendant.



      The defendant has filed a motion to appoint counsel (filing 861) asking
for counsel to assist her in moving for compassionate release. The Court finds
that appointment of counsel would help the Court determine whether the
defendant merits relief. Accordingly,


      IT IS ORDERED:


      1.    The defendant's motion to appoint counsel (filing 861) is
            granted.


      2.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether she has a colorable claim for
            compassionate release.


      3.    The Clerk of the Court shall provide a copy of this order to
            the Federal Public Defender.
8:13-cr-00043-JMG-FG3 Doc # 862 Filed: 03/05/21 Page 2 of 2 - Page ID # 3748




    4.    In the event the Federal Public Defender should decline this
          appointment because of a conflict of interest or on the basis
          of the Amended Criminal Justice Act Plan, the Federal
          Public Defender shall provide the Court with a draft
          appointment order (CJA Form 20) bearing the name and
          other identifying information of the CJA Panel attorney
          identified in accordance with the Amended Criminal Justice
          Act Plan for this district.


    5.    The Office of U.S. Probation and Pretrial Services is
          authorized    to   disclose     the    defendant's   Presentence
          Investigation Report to the Federal Public Defender. The
          Federal Public Defender shall provide the Presentence
          Investigation Report to any subsequently appointed or
          retained counsel. In accordance with the policy of the
          Federal Bureau of Prisons, no Presentence Investigation
          Report shall be provided to inmates.


    Dated this 5th day of March, 2021.

                                              BY THE COURT:


                                              John M. Gerrard
                                              Chief United States District Judge




                                        -2-
